Citation Nr: 1125838	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-30 115A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective August 31, 2004.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of that proceeding has been associated with the claims folder.

During the Board hearing, the Veteran indicated that he wished to withdraw from appellate review the issue of entitlement to an increased initial disability evaluation for tinnitus.  Accordingly, the Board finds that this matter has been withdrawn.

In November 2010, the Board remanded the Veteran's claim in order to obtain an examination and opinion concerning the severity of his bilateral hearing loss.  The examination was conducted in December 2010 and in a February 2011 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center denied the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1969 to October 1971. 

2.	On June 23, 2011, the Board learned through Social Security Administration records that the appellant died in June 2011.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


